SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2015 MER TELEMANAGEMENT SOLUTIONS LTD. (Name of Registrant) 14 Hatidhar Street, Ra'anana 4366516, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-123321 and 333-180369. MER Telemanagement Solutions Ltd. EXPLANATORY NOTE The following exhibit is attached: 99.1Share Purchase Agreement as of May 11, 2015 by and between MER Telemanagement Solutions Ltd., or the Company, and Mr. Lior Salansky, chief executive officer of the Company, and two directors, Mr. Chaim Mer, Chairman of the Company, and Mr. Adi Orzel, who is also Chairman of Vexigo Ltd., the Company’s newly acquired subsidiary. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MER TELEMANAGEMENT SOLUTIONS LTD. (Registrant) By: /s/Alon Mualem Alon Mualem Chief Financial Officer Date: May 27, 2015 EXHIBIT INDEX Exhibit No. Description 99.1Share Purchase Agreement as of May 11, 2015 by and between MER Telemanagement Solutions Ltd., or the Company, and Mr. Lior Salansky,chief executive officer of the Company, and two directors, Mr. Chaim Mer, Chairman of the Company, and Mr. Adi Orzel, who is also Chairman of Vexigo Ltd., the Company’s newly acquired subsidiary.
